[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               June 7, 2006
                             No. 05-12312                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 04-80950-CV-WPD

WALKER YOUNG,



                                                          Petitioner-Appellant,

                                  versus

SECRETARY FOR THE DEPARTMENT OF CORRECTIONS,
James V. Crosby,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 7, 2006)

Before BIRCH, DUBINA and HULL, Circuit Judges.

PER CURIAM:
       Walker Young, a Florida prisoner proceeding pro se, appeals the district

court’s denial of his habeas corpus petition, which was brought pursuant to 28

U.S.C. § 2254. The district court issued a certificate of appealability solely on the

issue of whether counsel’s opening the door to testimony about Young’s aliases, in

accordance with the defense theory of the case that someone else committed the

charged conduct, amounted to ineffective assistance of counsel. Concluding that

Young was not prejudiced by his trial counsel’s strategic choices, we AFFIRM.



                                    I. BACKGROUND

       Young was found guilty of armed robbery by a jury and sentenced to a

twenty-five year term of imprisonment. After exhausting his state-level

postconviction relief,1 Young filed a federal habeas petition asserting three grounds

for relief. The district court denied the petition and issued a certificate of

appealability on only one of Young’s three claims: the claim for ineffective

assistance of counsel.

       Young argues that his counsel’s performance was constitutionally deficient

because he opened the door to testimony regarding Young’s aliases, which



       1
         The Florida court denied Young’s motion for postconviction relief, observing that
“[n]one of the claims in Defendant’s specific allegations of error in grounds one through five
meets the test of Strickland v. Washington, 105 S. Ct. 2052 (1984).” R3-17, App. 17 at 1.

                                                2
testimony Young asserts prejudiced him in the eyes of the jury. Although there is

no direct evidence from Young’s defense counsel regarding his trial strategy, it is

clear from the record that Young’s counsel was attempting to establish a case of

mistaken identity. On cross-examination of the lead detective in the case, Young’s

counsel asked the officer if Young had been arrested under a warrant for Michael

Johnson, thereby inferring that another person was suspected of the robbery.

       The prosecution examined the victims of the robbery, a husband and wife.

They testified that Young had asked them for a ride and offered to sell his

television to them. When the victims and Young arrived at Young’s apartment, the

husband got out and accompanied Young to the top of some stairs, where Young

pulled out a gun and demanded the husband’s wallet. Young also took the wife’s

wallet from her purse.

       The husband identified Young as someone he had seen around his apartment

complex in the past and identified Young as the man to whom he had given a ride

in his van on the day of the robbery. The wife also identified Young as the man to

whom her husband had given a ride that day. The husband identified Young in a

photo lineup prior to trial and identified Young in court as man who had robbed

him.

       Young testified in his own defense. He stated that he was Walter Young and



                                          3
testified that he had never gone by either the name Walker Young nor Michael

Johnson. R3-17, App. 4 at 329–30. These responses are consonant with a

mistaken identity defense. However, on cross-examination, Young admitted that

he was known as Walker Young and that he had five prior felony convictions

under that name. Id. at 333–34. He also admitted to being called Michael Johnson

but that this name was an error that he was trying to “straighten . . . up.” Id.

      On appeal, Young argues that the district court, in finding that defense

counsel was merely anticipating cross-examination, misapplied the law because

there is no evidence in his case to establish that defense counsel’s actions were

done in anticipatory rehabilitation. The government responds that Young’s

counsel was not ineffective, and, even if he was, that the error is not recognizable

under federal habeas law because the state courts of Florida did not engage in an

unreasonable application of clearly established law. We address these ineffective

assistance arguments pursuant to the certificate of appealability.



                                  II. DISCUSSION

      “The district court’s . . . denial of habeas corpus relief [under § 2254] is

reviewed de novo.” Sims v. Singletary, 155 F.3d 1297, 1304 (11th Cir. 1998). “A

district court’s factual findings in a habeas corpus proceeding are reviewed for



                                           4
clear error.” Id. (quotations and citation omitted). An ineffective assistance “claim

is a mixed question of law and fact which we review de novo.” Id.

      As amended by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), § 2254(d) forbids federal courts from granting habeas relief on claims

that previously were adjudicated in state court, unless the adjudication:

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law as
      determined by the Supreme Court of the United States; or
      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

28 U.S.C. § 2254(d). A state court decision is an “unreasonable application” of

clearly established law if the state court unreasonably applied the established law

to the facts of a case or unreasonably extended, or failed to extend, a legal principle

to a new context. Williams v. Taylor, 529 U.S. 362, 407, 120 S. Ct. 1495, 1520

(2000). “[A] federal habeas court making the ‘unreasonable application’ inquiry

should ask whether the state court’s application of clearly established federal law

was objectively unreasonable.” Id. at 409, 120 S. Ct. at 1521.

      The benchmark for judging a claim of ineffective assistance of counsel is

“whether counsel’s conduct so undermined the proper functioning of the

adversarial process that the trial cannot be relied on as having produced a just

result.” Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 2064

(1984). To make such a showing, a prisoner must prove two things. First, the

                                           5
prisoner “must show that counsel’s performance was [constitutionally] deficient.”

Id. at 687, 104 S. Ct. at 2064. Second, the prisoner must show “that the deficient

performance prejudiced the defense.” Id.

       To prove prejudice, “[t]he defendant must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694, 104 S. Ct. at 2068. “A

reasonable probability is” one “sufficient to undermine confidence in the

outcome.” Id. Regarding this second prong of the Strickland analysis, Young has

cited no case that would demonstrate that the Florida courts unreasonably applied

the applicable binding case law. Thus, the only question before us is whether the

Florida courts engaged in an unreasonable application of Strickland.

       Young has articulated no reason that another outcome would have occurred

as a result of his trial if his attorney had not asked questions related to his aliases.

Assuming that the jury would infer that the use of aliases predisposes criminal

activity, Young’s strongest argument is that his counsel opened the door to

unhelpful testimony regarding Young’s use of aliases. Nonetheless, this

information was incident to Young’s counsel’s theory of the case, which was that

police were following a lead on someone named Michael Johnson and that

Young’s prosecution was a case of mistaken identity. Young later took the stand



                                             6
and disavowed the use of aliases. This direct testimony supports Young’s

counsel’s theory of the case. Because such a tactical decision is not “so patently

unreasonable that no competent attorney would have chosen it,” Young’s counsel’s

performance was not constitutionally deficient. See Adams v. Wainwright, 709

F.2d 1443, 1445 (11th Cir. 1983) (per curiam).

      Furthermore, this theory of the case could not withstand the weight of the

remaining evidence. Both of the victims of the armed robbery identified Young in

a photo line up, and the husband testified that Young was the man who robbed

him. Young also admitted that he had committed five prior felonies during his

cross-examination and that he had be known by other names, including that elicited

during his counsel’s cross examination of the detective. Given this evidence, there

is no “reasonable probability that . . . the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694, 104 S. Ct. at 2068.

      To the extent that there would have been any prejudice in his counsel’s

broaching the subject of the alias Michael Johnson, Young addressed that

confusion by explaining that the name was an error that he was trying to remedy.

Finally, Young fails to explain how his counsel’s discussion of the name Michael

Johnson made it any more likely that he committed the robbery at issue in the trial,

especially given Young’s flat denial of using that name during his direct



                                          7
examination and opportunity to explain the confusion during his cross-

examination. Given the overwhelming weight of other testimony, we conclude

that there was no prejudice to Young as a result of his attorney’s actions.



                                III. CONCLUSION

      The district court issued a certificate of appealability regarding ineffective

assistance of counsel. Because Young cannot show that the state court

unreasonably applied Strickland when it found that there was no prejudice to

Young by his attorney’s introducing information regarding his aliases, there was

no error.

       AFFIRMED.




                                          8